Opinion issued May 21, 2009





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00149-CR
____________


ODELL WILSON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 230th District Court 
Harris County, Texas
Trial Court Cause No. 1172169



 
MEMORANDUM  OPINION
                On May 13, 2009, appellant’s counsel, Emily Detoto, filed with the Clerk
of this Court, a motion to dismiss the above-referenced appeal.  See Tex. R. App. P.
42.2(a).  In support of appellant’s  motion to dismiss his appeal, counsel for appellant
states in the motion:
On March 18, 2009, appellant filed a pro se motion to
withdraw appeal with the 230th District Court.  A copy of
said motion was contained in the clerk’s record and was
forwarded to appellant’s appointed counsel on appeal. . .
Counsel is therefore filing said motion on appellant’s
behalf and attaching the appellant’s previously submitted
pro se motion to dismiss appeal as Exhibit A.

               Exhibit A is a hand-written notarized document, signed by appellant, and
is titled “request to withdraw appeal.”  The request to withdraw appeal states: I,
appellant in the above captioned cause, was convicted of aggravated robbery and
gave notice of appeal.  I do not wish to further prosecute this appeal and request that
the notice of appeal be withdrawn.
 
               We have not yet issued a decision.  Given appellant’s expressed desire to
forego pursuit of his appeal of trial court cause number 1172169, we grant the
motion and the appeal is dismissed. 
               Any pending motions are denied as moot
               The Clerk of this Court is directed to issue the mandate within 45 days. 
Tex. R. App. P. 18.1. PER CURIAM
Panel consists of Justices Keyes, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).